UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5134



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARCEL BARNES, a/k/a Larry Kevin Brown,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-94-52)


Submitted:   July 19, 2006                 Decided:   August 1, 2006


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcel Barnes, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marcel Barnes appeals the district court’s order granting

his 28 U.S.C. § 3582(c)(2) (2000) motion and reducing his sentence

from life in prison to 360 months.     We reject Barnes’ claim on

appeal that he can raise a challenge to his sentence under United

States v. Booker, 543 U.S. 220 (2005), in a § 3582(c)(2) motion.

See United States v. Moreno, 421 F.3d 1217, 1220-21 (11th Cir.

2005), cert. denied, 126 S. Ct. 1643 (2006).   We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court. United States v. Barnes,

No. CR-94-52 (E.D. Va. Nov. 4, 2005).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -